Case: 13-11881   Date Filed: 01/08/2014   Page: 1 of 7


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                            No. 13-11881
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:13-cv-20235-PCH



JAVIER FREDY PAUCAR,

                                                     Plaintiff - Appellant,

                                  versus

MSC CROCIERE S.A.,
XYZ CORP.,

                                                     Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 8, 2014)

Before WILSON, KRAVITCH and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-11881     Date Filed: 01/08/2014    Page: 2 of 7


      Javier Paucar appeals the district court’s order dismissing his lawsuit and

compelling arbitration under an employment contract he signed to work on a ship

owned by MSC Crociere, S.A. (MSC). After careful review, we affirm.

      While working aboard the MSC Sinfonia, a cruise ship sailing under the flag

of Panama, Paucar, a Brazilian citizen, allegedly was injured. He filed suit in a

Florida state court, asserting claims under United States statutory and general

maritime law. MSC removed the case to federal court and filed a motion to

compel arbitration based on a provision of the collective bargaining agreement

(CBA) it had entered into with Paucar’s trade union, which was incorporated into

Paucar’s employment contract. The provision stipulated that any claim of a

seafarer, expressly including the claims Paucar alleged in this case, “must be

referred to arbitration [in Panama] to the exclusion of any other legal or court

proceedings.” Further, the provision specified, “[t]he law of the vessel’s flag state

shall govern any such dispute.” The district court granted the motion, dismissed

Paucar’s case, and ordered the parties to proceed to arbitration. This is Paucar’s

appeal.

      District courts are obliged to enforce arbitration clauses governed by the

United Nations Convention on the Recognition and Enforcement of Arbitral

Awards. A district court deciding a motion to enforce an agreement to arbitrate

under the Convention and its implementing legislation conducts only a “very


                                          2
              Case: 13-11881     Date Filed: 01/08/2014    Page: 3 of 7


limited inquiry” to decide (1) if jurisdictional prerequisites demonstrate that the

Convention applies and (2) whether one of a limited set of affirmative defenses

precludes enforcement of the agreement. Bautista v. Star Cruises, 396 F.3d 1289,

1294-95 (11th Cir. 2005) (internal quotation marks omitted).

      To answer the first question, we ask whether there is a commercial

agreement in writing within the Convention’s meaning reasonably related to

foreign commerce or to which at least one party is not an American citizen that

provides for arbitration in a signatory country. Id. at 1294-95 n.7. With respect to

this inquiry, Paucar contends only that there was no validly formed agreement to

arbitrate because MSC systematically deprived him of the opportunity to review

the arbitration provision and seek the advice of counsel before he signed it, in

violation of the Seaman’s Articles of Agreement Convention and Panamanian

legislation implementing it.

      We need not decide whether the problems Paucar identifies would result in a

void arbitration agreement, however, because the factual underpinnings of his

challenge are squarely belied by his own sworn testimony. The operative language

of the arbitration provision is contained in the CBA between Paucar’s trade union,

and MSC incorporated the CBA into the contracts Paucar signed, according to his

affidavit, “[e]very time [he] boarded a MSC vessel . . . .” Although Paucar may

have been hurried “every time [he] signed on,” he does not dispute that the same


                                           3
              Case: 13-11881     Date Filed: 01/08/2014    Page: 4 of 7


arbitration provision was in each contract, including several before the one at issue

here. Therefore, he had an adequate opportunity both to review the agreement to

arbitrate and to seek the advice of counsel before signing. Cf. id. at 1301 (“In the

limited jurisdictional inquiry prescribed by the Convention Act, we find it

especially appropriate to abide by the general principle that one who has executed

a written contract and is ignorant of its contents cannot set up that ignorance to

avoid the obligation absent fraud and misrepresentation.” (internal quotation marks

and alteration omitted)).

       Second, in the alternative, Paucar argues that he has a defense that precludes

enforcement of the arbitration agreement because it is void as against public

policy. Specifically, he contends enforcing it would prevent him from effectively

vindicating rights secured under United States law. This argument, however, is

squarely foreclosed by binding precedent. In Lindo v. NCL (Bahamas), Ltd., we

rejected an identical contention and held a cruise ship crewmember could not raise

a public-policy defense to enforcement of an arbitration clause, but could assert the

contention only later, after arbitration had concluded. 652 F.3d 1257, 1276-77,

1280-82, 1284-85 (11th Cir. 2011). Paucar’s contentions about the impediments

that application of Panamaian law may pose to his claims are, likewise, unavailing

in light of Lindo. There, we held a seafarer’s contention that the choice-of-law

clause contained in his arbitration agreement would foreclose all meaningful relief


                                          4
                Case: 13-11881       Date Filed: 01/08/2014      Page: 5 of 7


under U.S. statutory law was premature and provided no defense to the

enforcement of an arbitration clause. Id. at 1283-85.

       Recognizing it supports compelling arbitration despite his arguments, Paucar

protests that Lindo is not good law for two reasons. First, he argues that Lindo

conflicts with our earlier decision in Thomas v. Carnival Corp., 573 F.3d 1113

(11th Cir. 2009). As we explained in Lindo, however, to the extent Thomas

acknowledged a public-policy defense to a motion to compel arbitration under the

Convention, it squarely conflicted with this court’s even earlier decision in

Bautista. Lindo, 652 F.3d at 1277-80; see also Burke-Fowler v. Orange Cnty.,

Fla., 447 F.3d 1319, 1323 n.2 (11th Cir. 2006) (“[W]hen a later panel decision

contradicts an earlier one, the earlier panel decision controls.”). Paucar’s

contention that Thomas’s effective-vindication defense can be read consistently

with Bautista is itself foreclosed by Lindo’s conclusion that the two decisions

irreconcilably conflict. Lindo, 652 F.3d at 1277-78; see United States v. Smith,

122 F.3d 1355, 1359 (11th Cir. 1997) (“Under the prior panel precedent rule, we

are bound by earlier panel holdings . . . unless and until they are overruled en banc

or by the Supreme Court.”).1


1
 Paucar’s reliance on “binding United States Supreme Court precedent” in Mitsubishi Motors
Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 637 n.19 (1985), does not change the
result. We explained in detail in Lindo why the conclusion we reached in that case, which
governs in this one, was fully consistent with Mitsubishi Motors. Lindo, 652 F.3d at 1265-69,
1281-82. Although American Express Co. v. Italian Colors Restaurant, — U.S. — ,133 S. Ct.
2304 (2013), came after Lindo, it simply discussed the effective-vindication doctrine which
                                               5
                Case: 13-11881       Date Filed: 01/08/2014      Page: 6 of 7


       Second, Paucar correctly notes that the parties to Lindo settled their dispute

before the mandate had issued but after the opinion issued, which, he contends,

required vacatur of the opinion. See Key Enters. of Del., Inc. v. Venice Hospital, 9

F.3d 893, 899-900 (11th Cir. 1993) (en banc). But the Lindo panel chose not to

vacate its opinion, and it therefore remains binding law. See 11th Cir. R. 36-3

(“Under the law of this circuit, published opinions are binding precedent. The

issuance or non-issuance of the mandate does not affect this result.”); see also U.S.

Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 25-26 (1994) (holding

mootness by reason of settlement does not require, but merely permits, vacatur of

an opinion because “[j]udicial precedents . . . are not merely the property of private

litigants and should stand unless a court concludes that the public interest would be

served by a vacatur.”). Thus, Thomas provides no basis upon which we could

reverse the district court’s order compelling Paucar to arbitrate his claims.

       Paucar also contends that, notwithstanding Lindo’s determination that such

an argument may be raised only at the conclusion of arbitration, our decision in

Paladino v. Avnet Computer Technologies, Inc., means an arbitration clause is

unenforceable if it does not permit relief equivalent to the federal statutory



“originated as dictum in Mitsubishi Motors,” and cases decided afterwards, and declined to apply
it. American Express Co., 133 S. Ct. at 2310-12. The Supreme Court gave no further guidance
on the doctrine’s application that would alter our previous understanding of it. Consequently,
that case does not permit us to ignore Lindo’s conclusion that Mitsubishi provides no basis for
refusing to enforce an agreement to arbitrate. Lindo, 652 F.3d at 1265-69, 1278-82.
                                               6
                Case: 13-11881    Date Filed: 01/08/2014   Page: 7 of 7


remedies a plaintiff seeks. 134 F.3d 1054, 1062 (11th Cir. 1998). But Paladino

interpreted another statutory scheme, the Federal Arbitration Act, not the

Convention and its implementing legislation. We therefore may not rely upon

Paladino to ignore Lindo, which interpreted the law Paucar concedes governs this

case. We held in Lindo that district courts must enforce arbitration provisions

governed by the Convention, even when coupled with choice-of-law clauses that

might preclude meaningful relief on federal statutory claims, provided they meet

the jurisdictional prerequisites to enforcement, are not inoperative or incapable of

performance, and were not invalid due to fraud, duress, mistake, or wavier. 652

F.3d at 1275-77. We are bound by that holding. Paucar may, if he so chooses,

argue Panamanian law afforded him no meaningful relief at the award-enforcement

stage.

         Based upon binding caselaw, the district court correctly granted MSC’s

motion to compel arbitration. Accordingly, we affirm.

         AFFIRMED.




                                           7